DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-10 are objected to because of the following informalities:  The word “famable” is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the appearance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-3, 6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eurippini (20180243763).
Regarding claim 1, Eurippini discloses a foamable contents discharging nozzle (5 and 7) which is a discharging nozzle mounted on an aerosol container in which foamable contents are filled (par. 0335), comprising: 
an inner passage (25, 32, 15, and 16) extending in an axial direction of the discharging nozzle (Fig. 7); a closing part (35) closing a top end of the discharging nozzle (Fig. 11); and 
an opening part (12) opening one side of the inner passage (par. 0292).
Regarding claim 2, the nozzle further comprising: an opening inner peripheral surface (12; Fig. 9) configuring the opening part which is provided with a pair of side surfaces (the sidewalls of openings 12; Fig. 9) controlling a discharging direction of the foamable contents discharged outside through the opening part from the inner passage.
Regarding claim 3, each of the pair of side surfaces is curved in an arc (top of openings 12; Fig. 9) toward outside from the inner passage, and each arc is curved in a same direction (Figs. 8 and 9).
Regarding claim 6, the opening part opens in an elevation angle (the angle between the base of 12 and the sidewall of the annular chamber 15).
Regarding claim 8, an appearance (5) of the discharge nozzle is an approximately conical shape.
Regarding claim 9, a shape of the opening part is an inverse triangular shape (Fig. 22).
Regarding claim 10, the appearance (7) is an approximately bullet-shape (Fig. 22).
Regarding claim 11, Eurippini discloses an aerosol product (par. 0047; Fig. 1) comprising: 
an aerosol container (2): 
a foamable contents filled in the aerosol container (par. 0335): and 
a discharging nozzle according to claim 1 (see rejection of claim 1 above) provided in the aerosol container (Fig. 1).
Allowable Subject Matter
Claims 4, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DONNELL A LONG/Primary Examiner, Art Unit 3754